DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12, 16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwai et al. (JP H10-18078).
Regarding claims 12 and 16, Iwai teaches an electrogalvanized steel sheet having a chromate chemical conversion layer and an organic clear film in this order (¶ 7), and the method for an electrogalvanized steel sheet having a chromate chemical conversion layer and an organic clear film in this order (¶ 40). The clear film is made of silica, acrylic resin, polyurethane resin or epoxy resin (¶ 12). Iwai also teaches a L value of 70 or more (¶ 8). Iwai does not expressly teach an a* value, b* value or metallic gloss level. However, since the coated steel sheet of Iwai has a substantially similar composition and structure, one of ordinary skill in the art would expect substantially similar a* value, b* value, and metallic gloss level, absent objective evidence to the contrary. See MPEP 2112. Iwai also teaches the steel sheet has good lubricity (¶ 37) and therefore can be considered a sliding member.
Regarding claim 18, Iwai teaches the resin is applied to the steel sheet after chromate treatment in a sufficient adhesion amount considered an impregnation, followed by drying (¶ 41). Since the drying is carried out in part on a roller (¶ 41), an air blow is considered to be applied.
Regarding claim 19, Iwai teaches a drying step is formed after forming the organic film (¶ 41).
Claims 12, 16 and 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Oshima et al. (US 2010/0230009).
Regarding claims 12 and 16, Oshima teaches a steel sheet having a zinc plating (¶ 21), a chromium conversion film having oxygen (¶ 23) and a topcoat film of epoxy resin, phenol resin, polyurethane, melamine resin or silica applied to the chromium conversion film (¶ 43). Oshima also teaches a process for making this steel sheet by plating, forming a chromate conversion film, and forming a topcoat (¶ 62). While Oshima does not expressly teach a L value, a* value, b* value or metallic gloss level. However, since the coated steel sheet of Iwai has a substantially similar composition and structure, one of ordinary skill in the art would expect substantially similar L value, a* value, b* value, and metallic gloss level, absent objective evidence to the contrary. See MPEP 2112. While the steel sheet of Oshima is not expressly stated to be a sliding member, there does not appear to be any disclosure in Oshima precluding the treated steel sheet from being a sliding member.
Regarding claim 19, Oshima teaches a drying step is formed after forming the organic film (¶ 62).
Claims 12, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al. (JP H06-57441).
Regarding claims 12 and 16, Saito teaches a steel sheet having a zinc plating, a chromate chemical conversion film, and a lubricous plating (¶ 8-11). The lubricous plating comprises silica (¶ 15) and may also comprise a resin such as acrylic resin, epoxy resin, or melamine resin (¶ 18). Saito also teaches a process for making this steel sheet by plating, forming a chromate conversion film, and forming a topcoat (¶ 8-15). While Saito does not expressly teach a L value, a* value, b* value or metallic gloss level. However, since the coated steel sheet of Iwai has a substantially similar composition and structure, one of ordinary skill in the art would expect substantially similar L value, a* value, b* value, and metallic gloss level, absent objective evidence to the contrary. See MPEP 2112. Saito also teaches the steel sheet has excellent sliding properties (¶ 1) and therefore can be considered a sliding member.
Regarding claim 19, Iwai teaches a heating step is performed after forming the lubricous plating (¶ 35), which can be considered a drying step.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 15, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Iwai et al. (JP H10-18078), as applied to claims 12 and 16.
The limitations of claims 12 and 16 have been addressed above.
Regarding claims 13 and 17, Iwai teaches the applied amount of clear film is 0.1 – 2 g/m2 (¶ 37). This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 15 and 21, Iwai teaches the amount of Zn in the zinc layer is 3g/m2 to 100g/m2 (¶ 30). Given a zinc density of 7.13 g/cm3, this corresponds to a thickness of approximately 0.4 – 14 µm. This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Claims 14, 15, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Oshima et al. (US 2010/0230009), as applied to claims 12 and 16.
The limitations of claims 12 and 16 have been addressed above.
Regarding claims 14 and 20, Oshima teaches the chromium conversion film has a thickness of 20-80 nm (¶ 39). This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 15 and 21, Iwai teaches the Zn plating layer has a thickness of 5-25 microns (¶ 21). This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784